Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 01/15/2021, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 refers to “the vehicle” of claim 2, but claim 7 depends from claim 1.  Claim 1 does not include a vehicle.  Therefore, claim 7 is unclear.
Claim 11 refers to “the vehicle” of claim 2, but claim 11 depends from claim 1.  Claim 1 does not include a vehicle.  Therefore, claim 11 is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2007/0139163) in view of Ghaffari (US 5751220).
Regarding claim 1, Powell discloses a method (dense reader method in title, abstract) for transmitting or receiving a signal (signal 110) by a reader (reader 104a-c) to 
transmitting a first signal from a first reader to the tag (reader, such as reader 104a, transmits interrogation signal 110 to a tag 102 in fig 1, para 0044-0046); and
receiving, by the first reader, the first signal reflected in the tag (reader 104a receives signal reflected by tag 102 in fig 1, para 0045), 
wherein a transmission timing (timing in figs 11-12, para 0112) of the first signal of the first reader is determined using an offset value (how much time the reader should stop communicating in par 0112) based on timing module (1102) related to the first reader (figs 11-13 para 0112-0126).
Powell discloses the interrogator including a reader identification number (ID 304, in para 0056), and timing offset based random number (par 0121) and augmented by weighting function (para 0122), priority (para 0124-0126) and/or any manner (para 0124), but does not expressly state the timing offset value based on an ID related to the first reader.  The timing avoids interference/collision between readers (abstract, 0076, 0090, 0102, 0119).
Ghaffari discloses an analogous art reader method (title, abstract, fig 6) with reader timing offset value (time-out in abstract) to avoid collisions/interference (col 2 lines 35-48).  The readers (readers 56 in fig 6) have different offset (time-out) values on the basis of the reader address as an obvious manner to establish priority (col 3 lines 1-23). 

Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the first reader periodically transmits a signal on the basis of the transmission timing of the first signal, which is determined using the offset value in view of Ghaffari disclosing reader generating interrogation signals at regular intervals in synchronism with the periodic synchronizing signals generated at regular intervals (col 4 line 60-col 5 line 10, claim 19), wherein the reader the transmit periodically (at regular intervals) with different time-out periods to resolve contention/collision between plural readers (abstract, col 13 lines 1-55).
Regarding claim 11, Powell discloses, wherein the ID related to the first reader is the ID of the first reader (reader ID number 304 in fig 3, para 0056).  This reader ID number is equivalent to the reader address in Ghaffari.
Regarding claim 14, Powell discloses a first reader device (reader 104 in title, abstract, fig 1) for transmitting or receiving a signal (signal 110) in a wireless communication system (dense reader system of wireless RFID readers 104 and RFID tags 102 in title abstract fig 1, para 0041-0046), the first reader device comprising: 

a processor coupled to the memory (the reader includes controller module, or tag communication mode, or reader module including one or more processors that execute(s) instruction and receive(s) reader ID and rules from memory to operate as an intelligent reader in communication with tags in par 0047, 0050-0051, 0056), 
wherein the processor transmits a first signal to a tag (reader, such as reader 104a, transmits interrogation signal 110 to a tag 102 in fig 1, para 0044-0046, 0051), and 
receives the first signal reflected in the tag (reader 104a receives signal reflected by tag 102 in fig 1, para 0045, 0051), 
wherein a transmission timing (timing in figs 11-12, para 0112) of the first signal of the first reader is determined using an offset value (how much time the reader should stop communicating in par 0112) based on timing module (1102) related to the first reader (figs 11-13 para 0112-0126).
Powell discloses the interrogator including a reader identification number (ID 304, in para 0056), and timing offset based random number (par 0121), weighting function (para 0122), priority (para 0124) and/or any manner (para 0124), but does not expressly state the timing offset value based on an ID related to the first reader.  The timing avoids interference/collision between readers (abstract, 0076, 0090, 0102, 0119).
Ghaffari discloses an analogous art reader method (title, abstract, fig 6) with reader timing offset value (time-out in abstract) to avoid collisions/interference (col 2 lines 35-48).  The readers (readers 56 in fig 6) have different offset (time-out) values on 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Powell, the timing offset value based on an ID related to the first reader in view of Ghaffari disclosing timing offset value on the basis of reader ID (reader address) as an obvious manner to establish reader priority for the same purpose of avoiding collision/interference in system of plural readers.

Claims 2-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2007/0139163) in view of Ghaffari (US 5751220) as applied above further in view of Husak (US 2006/0022801).
Regarding clam 2, Powell does not expressly disclose all the limitation of claims 2-5 and 9-10, but Powell discloses that the disclosed invention is applicable to other configuration of readers including mobile (hand-held), stationary, etc. (para 0048).  
Husak discloses an analogous art reader system/method with plural readers (title, abstract) using reflection or backscatter (para 0009-0012, 0059, 0064-0066).  Readers are scheduled to transmit in different frequencies and/or times para 0355 with on/off time parameters in numbers of slots (para 0365-0372) to avoid reader-to-reader co-interference (para 0389) by each reader transmitting in one or more time slots at one or more frequencies (para 0391-039).  Readers to may read tags that are stationary/ fixed or mobile/ moving.  The readers also include different configurations such as stationary or 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, readers in vehicles in view of Power disclosing the invention is applicable to other configuration of readers including mobile, handheld and stationary readers and in view of Husak disclosing fixed and mobile readers, including vehicle mounted and handheld readers as obvious reader configuration.  
Further regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein an available value range is previously determined depending on a location of a vehicle, in which the first reader is included, for the offset value in view of Husak disclosing reader profile/parameter with different available value range (number of available time slots) depending on reader/vehicle location to schedule 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the available value range is configured in N time units and any one of the N time units is determined based on the ID related to the first reader in view in view of Husak disclosing availability as number of timeslots (par 0393, 0439-0440) with reader scheduled/assigned a time offset in the form of a timeslot based on priority to avoid reader-to-reader co-interference (para 0393) and in view of Ghaffari disclosing timing offset value a number of time periods on the basis of reader ID (reader address) as an obvious manner to establish reader priority for the same purpose of avoiding collision/interference in system of plural readers.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein any one of the N time units is determined from a random number generated by the ID related to the first reader in view of Powell disclosing reader timeslot selector 1302 based on random number generator 1304 for the same purpose of avoiding reader collisions (fig 13 ,para 0119-0121) that is augmented by priority function (para 0124).  It is noted that Powell also includes reader ID 304 and timeslot selection is augmented by priority (para 0124) that would have been obvious to base on reader ID in view of Ghaffari disclosing such as applied to claim 1. Further, Husak discloses 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the offset value corresponds to a time period from the start of the N time units to a time period when the time unit determined based on the ID related to the first reader ends inv view of Powell disclosing reader timeslot selector 1302 selecting a time from starting timeslot 1202a to ending timeslot 1202j (fig 12) for the same purpose of avoiding reader collisions (fig 12, para 0118-0120) that is augmented by priority function (para 0124) and in view of Powell disclosing reader ID 304 and timeslot selection is augmented by priority (para 0124) that would have been obvious to base on reader ID in view of Ghaffari disclosing such as applied to claim 1. Further, Husak discloses scheduling reader on/off times as a number of time slots from start of time slots for the same purpose of avoiding collisions (para 365-0372).  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first reader determines a virtual period for transmission of a second signal on the basis of the transmission timing of the first signal, which is determined using the offset value in view of Husak disclosing a reader transmitting a first timeslot and a second timeslot as additional timeslots for a reader (tables III and IV in para 0391-0396) that could be considered a physical reader mapped to further virtual or logical readers (par 0100). 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2007/0139163) in view of Ghaffari (US 5751220) and Husak (US 2006/0022801) as applied above and further in view of Cederlof (US 2007/0273484).
The combination applied above does not teach all the limitations of claims 6.
Cederlof discloses an analogous art reader system/method with synchronization of readers to avoid collisions/interference including TDMA (title, abstract, para 0039).  The readers in vehicles and the readers include or are attached to satellite positioning systems, such as GPS, GNSS or GLONASS, to determine position of the vehicle/reader.   
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the location of the vehicle in which the first reader is included is based on GNSS in view of Cederlof disclosing GNSS as obvious positioning system to determine location of vehicle/reader.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2007/0139163) in view of Ghaffari (US 5751220) and Husak (US 2006/0022801) as applied above and further in view of Shostak (US 2006/0025897).
Regarding claim 7, the combination applied above lacks vehicle lane.
Shostak discloses an analogous art system/method with readers/interrogators in vehicles to read tags in a roadway in the lane to accurately determine the location with respect to the vehicle’s lane (figs 5-7, 20a-26, para 827-8381) similar to Husak determining location from reading tags in the floor (par 0005, 0091) and sensing time varying based on the location or segment of the reader (para 0434-0440).  Similar to Husak, communication via TDMA or other variations in (para 0756, 0842). 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein a sensing time of the reader is determined differently depending on a lane to which the vehicle belongs in view of Husak disclosing sensing time varying based on location from tags in a floor and Shostak disclosing vehicle reading tags in a roadway to accurate determine location of the vehicle, where the location is identification of the vehicle lane.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2007/0139163) in view of Ghaffari (US 5751220) as applied above and further in view of Johnson (US 2008/0111693).

Johnson discloses an analogous art reader (interrogator) with mobile interrogators mounted in a vehicle to read a tag and transmit tag ID (data identifying a tag) and vehicle ID (data identifying the vehicle) to track/verify vehicle identity (abstract, par 0012, claim 1).  The system can include a fleet of plural vehicles or trucks, each vehicle including plural interrogators and ID for identifying interrogator (para 0110).  The tags are read to indicate location and/or lanes and the interrogator transmits the vehicle ID (truck ID) along with the tag ID to the system for tracking and verifying vehicles (para 0112-0113).
The combination applied above does not teach the limitations of claims 11-13
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the ID related to the first reader is ID of the vehicle in which the first reader is included in view of Johnson disclosing reader (interrogator ID) as ID of a vehicle/truck in which the interrogator is included to track/verify the vehicle.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the first reader is included in one of a plurality of vehicles transmitting a signal to the tag in view of Johnson disclosing plural vehicles with readers (interrogators) to track a fleet of vehicles.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrender (US 2003/0137403), Zai (US 2005/0088284), Bae (US 2008/0122581) and Quan (US 2009/0109929) disclose multiple reader methods/systems.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/16/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683